ICJ_076_ELSI_GBR_ITA_1988-12-20_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
ELETTRONICA SICULA S.p.A. (ELSI)

(UNITED STATES OF AMERICA v. ITALY)

ORDER OF 20 DECEMBER 1988
COMPOSITION OF CHAMBER

1988

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L’ELETTRONICA SICULA S.p.A. (ELSI)

(ÉTATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE DU 20 DÉCEMBRE 1988

COMPOSITION DE LA CHAMBRE
Official citation :

Elettronica Sicula S.p.4. (ELSI),
Composition of Chamber, Order of 20 December 1988,
C.J. Reports 1988, p. 158.

Mode officiel de citation :

Elettronica Sicula S.p.A. (ELST),
composition de la Chambre, ordonnance du 20 décembre 1988,
C.LJ. Recueil 1988, p. 158.

 

Sales number 5 48
N° de vente : d

 

 

 
158

COUR INTERNATIONALE DE JUSTICE

ANNEE 1988 1988
‘ 20 décembre
Rôle général
20 décembre 1988 n° 76
AFFAIRE

DE L’ELETTRONICA SICULA S.p.A. (ELSI)

(ETATS-UNIS D’AMERIQUE c. ITALIE)

ORDONNANCE

COMPOSITION DE LA CHAMBRE

Présents: M. Rupa, Président; M. MBAYE, Vice-Président; MM. Lacus,
Opa, AGO, SCHWEBEL, sir Robert JENNINGS, MM. BEDJAOUI, Ni,
EVENSEN, TARASSOV, GUILLAUME, SHAHABUDDEEN, juges;
M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu Particle 26, paragraphe 2, de son Statut et les articles 17, 18 et 31 de
son Règlement,

Vu l’ordonnance de la Cour en date du 2 mars 1987, par laquelle elle a
notamment déclaré dûment constituée pour connaître de Paffaire de
l’Elettronica Sicula S.p.A. (ELSI la Chambre composée comme ci-après :
M. Nagendra Singh, président de la Chambre; MM. Oda, ; Ago, Schwebel
et sir Robert Jennings, juges;

Considérant que M. Nagendra Singh, président de la Chambre, est
décédé le 11 décembre 1988;

Considérant que les Parties ont été de nouveau consultées au sujet de la

4
ELETTRONICA SICULA (ORDONNANCE 20 XII 88) 159

composition de la Chambre, conformément à l’article 17, paragraphe 2,
du Règlement de la Cour;

Déclare:

1) que lors d’une élection tenue le 20 décembre 1988 M. Ruda a été élu
membre de la Chambre pour occuper le siège devenu vacant à la suite
du décès de M. Nagendra Singh;

2) qu’à la suite de cette élection la Chambre se trouve ainsi composée:

M. Ruda, président de la Chambre,
MM. Oda,
Ago,
Schwebel,
sir Robert Jennings, juges.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le vingt décembre mil neuf cent quatre-vingt-huit, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement des Etats-Unis d’Amé-
rique et au Gouvernement italien.

Le Président,
(Signé) José Maria RuDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
